Case 1:19-cr-00373-PGG Document 287 Filed 03/13/20 Page 1of1

LAW OFFICES

Scott A. SREBNICK, P.A.

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
Suite 1210

* ALSO ADMITTED IN NEW YORK Miami, Florida 33131
?

 

Tel: 305-285-9019
Fax: 305-377-9937

March 13, 2020 E-mail: scott@srebnicklaw.com

www.srebnicklaw.com

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
Unopposed Motion for Four (4) Day Extension
of Deadline to File Post-Trial Motions

Dear Judge Gardephe:

I write to respectfully request an enlargement of time, until March 20, 2020, to file post-
trial motions in this case. The government does not oppose this request.

On February 14, 2020, a jury convicted Mr. Avenatti. The Court set a deadline of
March 16, 2020, to file post-trial motions. Sentencing is scheduled for June 17, 2020.

In late February, a complete lockdown began at MCC-New York, which lasted more
than ten days as a result of allegations that a weapon had been introduced into the facility.
Thus, I had to postpone a scheduled trip to New York to meet with Mr. Avenatti in early
March. During that time, Mr. Avenatti had no access to a telephone or email. Attorney visits
with inmates resumed only a few days ago. In the meantime, there has been a worldwide
declaration of a pandemic as a result of the Coronavirus. I have been trying to schedule an
attorney-client phone call with Mr. Avenatti but have been unsuccessful thus far.

I am requesting an additional four (4) days to file post-trial motions. I am hoping to
have an opportunity to provide Mr. Avenatti with a draft of the post-trial motions and receive
his comments before I file the motions. The government does not oppose an extension until
March 20, 2020, so long as the government’s deadline for filing its response is similarly
extended (until April 10, 2020). Mr. Avenatti’s reply would then be due April 17, 2020. Thank
you for your consideration of this request.

Respectfully Submitted,
/s Scott Srebnick
Scott A. Srebnick
